Exhibit 10.14

FLUIDIGM CORPORATION

AMENDED AND RESTATED

EMPLOYMENT AND SEVERANCE AGREEMENT

This Amended and Restated Employment and Severance Agreement (the “Agreement”)
is made and entered into by and between [NAME] (“Executive”) and Fluidigm
Corporation (the “Company”), effective as of [DATE] (the “Effective Date”) and
supersedes in its entirety the Employment and Severance Agreement entered into
between Executive and the Company as of [DATE] (the “Original Agreement”).

RECITALS

WHEREAS, it is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other Change of Control (as
defined herein). The Board of Directors of the Company (the “Board”) recognizes
that such consideration can be a distraction to Executive and can cause
Executive to consider alternative employment opportunities.

WHEREAS, the Board believes that it is in the best interests of the Company and
its stockholders to provide Executive with an incentive to continue his/her
employment to motivate Executive to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.

WHEREAS, the Board believes that it is in the best interests of the Company and
its stockholders to provide Executive with certain severance benefits upon
Executive’s termination of employment without cause or upon a constructive
termination following a Change of Control of the Company and to provide
Executive with certain severance benefits upon Executive’s termination of
employment without cause outside of the change of control context, in order to
provide Executive with enhanced financial security and incentive to remain with
the Company.

WHEREAS, the Company and Executive desire to update the Original Agreement to
address certain legal and other matters.

WHEREAS, certain capitalized terms used in the Agreement are defined in
Section 6 below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto agree as follows:

1. Term of Agreement. This Agreement will terminate upon the date that all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.



--------------------------------------------------------------------------------

2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law,
except as may otherwise be specifically provided under the terms of a written
formal employment agreement, if any, between the Company and Executive (an
“Employment Agreement”). As provided in Section 3(f) below, Executive will be
entitled to no benefits, compensation or other payments or rights upon
termination of employment other than those benefits expressly set forth in this
Agreement.

3. Severance Benefits.

(a) Termination without Cause Prior to a Change of Control or After Twelve
Months Following a Change of Control. If prior to a Change of Control or after
twelve (12) months following a Change of Control, the Company (or any parent or
subsidiary or successor of the Company) terminates Executive’s employment
without Cause, then, subject to Section 4, Executive will receive, in addition
to Executive’s salary payable through the date of termination of employment and
any other employee benefits earned and owed through the date of termination, the
following severance from the Company:

(i) Severance Payment. As provided in Section 3(c) below, six (6) months’
severance pay (less applicable withholding taxes) equal to the pro-rata portion
of Executive’s base salary (as in effect immediately prior to Executive’s
termination).

(ii) Continued Employee Benefits. Reimbursement for a period of up to six
(6) months (less applicable withholding taxes, if any) for the costs and
expenses incurred by Executive and/or Executive’s eligible dependents for
coverage under the Company’s Benefit Plans.

(b) Constructive Termination or Termination without Cause Following a Change of
Control. If within twelve (12) months following a Change of Control
(i) Executive terminates his/her employment with the Company (or any parent or
subsidiary or successor of the Company) for Good Reason, or (ii) the Company (or
any parent or subsidiary or successor of the Company) terminates Executive’s
employment without Cause, then, subject to Section 4, Executive will receive, in
addition to Executive’s salary payable through the date of termination of
employment and any other employee benefits earned and owed through the date of
termination, the following severance from the Company:

(i) Severance Payment. As provided in Section 3(c) below, six (6) months’
severance pay (less applicable withholding taxes) equal to the pro-rata portion
of Executive’s base salary (as in effect immediately prior to (A) the Change of
Control, or (B) Executive’s termination, whichever is greater).

(ii) Accelerated Vesting of Options; Restricted Stock. Then-outstanding and
unvested stock options in Company common stock, stock appreciation rights and
similar equity awards held by Executive (“Options”) will immediately vest and
become exercisable as to all shares underlying such Options. The Options will
remain exercisable following the termination for the period prescribed in the
respective option agreement, which will not extend past the term of each Option.
Additionally, any shares of restricted stock, restricted stock units and similar
equity awards (“Restricted Stock”) then-held by Executive will immediately vest
and the applicable Company right of repurchase or reacquisition with respect to
such shares of Restricted Stock will lapse as to all such shares.

 

- 2 -



--------------------------------------------------------------------------------

(iii) Continued Employee Benefits. Reimbursement for a period of up to six
(6) months (less applicable withholding taxes, if any) for the costs and
expenses incurred by Executive and/or Executive’s eligible dependents for
coverage under the Company’s Benefit Plans.

(c) Timing of Severance Payments. The Company will pay the severance payments to
which Executive is entitled under Section 3(a)(i) above as salary continuation
on the same basis and timing as in effect immediately prior to the termination
and the Company will pay the severance payments to which Executive is entitled
under Section 3(b)(i) in a lump sum. If Executive should die before all amounts
have been paid, such unpaid amounts will be paid in a lump sum payment (less any
withholding taxes) to Executive’s spouse, designated beneficiary, or otherwise
to the personal representative of Executive’s estate.

(d) Voluntary Resignation; Termination For Cause. If Executive’s employment with
the Company terminates (i) voluntarily by Executive (except upon a termination
for Good Reason within twelve (12) months following a Change of Control), or
(ii) for Cause by the Company (or any parent or subsidiary or successor of the
Company), then Executive will not be entitled to receive any severance benefits
and the sole obligation of the Company shall be to pay to Executive, an amount
equal to Executive’s base salary payable through the date of termination of
employment and any other employee benefits earned and owed through the date of
termination.

(e) Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
his/her death, then Executive will not be entitled to receive severance benefits
and the sole obligation of the Company shall be to pay to Executive an amount
equal to Executive’s base salary payable to the date of termination of
employment and any other employee benefits earned and owed through the date of
termination to Executive, Executive’s spouse, designated beneficiary, or
otherwise to the personal representative of Executive’s estate, as the case may
be.

(f) Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company (or any parent or subsidiary or successor of the Company), the
provisions of this Section 3 are intended to be and are exclusive and in lieu of
any other rights or remedies to which Executive or the Company may otherwise be
entitled, whether at law, tort or contract, in equity, or under this Agreement.
Executive will be entitled to no benefits, compensation or other payments or
rights upon termination of employment other than those benefits expressly set
forth in this Section 3.

4. Release of Claims; Section 409A.

(a) Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Executive signing and not
revoking a separation agreement and release of claims in a standard form
acceptable to the Company (the “Release”), which must become effective no later
than the sixtieth (60th) day following Executive’s termination of employment
(the “Release Deadline”), and if not, Executive will forfeit any right to
severance

 

- 3 -



--------------------------------------------------------------------------------

payments or benefits under this Agreement. To become effective, the Release must
be executed by Executive and any revocation periods (as required by statute,
regulation, or otherwise) must have expired without Executive having revoked the
Release. In addition, in no event will severance payments or benefits be paid or
provided until the Release actually becomes effective.

(b) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement, when considered together with any other severance payments or
separation benefits that are considered deferred compensation under Code
Section 409A, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Compensation Separation Benefits”)
will be paid or otherwise provided until Executive has a “separation from
service” within the meaning of Section 409A.

(ii) Any severance payments or benefits under this Agreement that would be
considered Deferred Compensation Severance Benefits will be paid on, or, in the
case of installments, will not commence until, the sixtieth (60th) day following
Executive’s separation from service, or, if later, such time as required by
Section 4(b)(iii). Any installment payments that would have been made to
Executive during the sixty (60) day period immediately following Executive’s
separation from service but for the preceding sentence will be paid to Executive
on the sixtieth (60th) day following Executive’s separation from service and the
remaining payments shall be made as provided in this Agreement.

(iii) Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then the Deferred Compensation Separation Benefits that
are payable within the first six (6) months following Executive’s separation
from service, will become payable on the first payroll date that occurs on or
after the date six (6) months and one (1) day following the date of Executive’s
separation from service. All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s separation from service, but
within six (6) months of the separation from service, then any payments delayed
in accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment and benefit
payable under this Agreement is intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

(iv) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.

 

- 4 -



--------------------------------------------------------------------------------

(v) Amount paid under the Agreement that qualifies as a payment made as a result
of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above. For this purpose, “Section 409A
Limit” means the lesser of: (A) Executive’s annualized compensation based upon
the annual rate of pay paid to Executive during Executive’s taxable year
preceding the taxable year of Executive’s termination of employment as
determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto, multiplied by two (2); or
(B) the maximum amount that may be taken into account under a qualified plan
pursuant to Code Section 401(a)(17) for the year in which Executive’s employment
is terminated, multiplied by two (2).

(vi) The foregoing provision is intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

5. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 5, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance benefits under Section 3 will be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 5 will be made in writing by the Company’s independent public
accountants immediately prior to Change of Control (the “Accountants”), whose
determination will be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive will furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section 5. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5. If a reduction in severance and other benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: reduction of cash
payments; cancellation of equity awards granted “contingent on a change in
ownership or control” within the meaning of Section 280G of the Code;
cancellation of vesting acceleration of equity awards; reduction of employee
benefits.

 

- 5 -



--------------------------------------------------------------------------------

6. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

(a) Benefit Plans. For purposes of this Agreement, “Benefit Plans” means plans,
policies or arrangements that the Company sponsors (or participates in) and that
immediately prior to Executive’s termination of employment provide Executive
and/or Executive’s eligible dependents with medical, dental, vision and similar
benefits. Benefit Plans do not include any other type of benefit (including, but
not by way of limitation, disability, life insurance, or retirement benefits). A
requirement that the Company provide Executive and Executive’s eligible
dependents with coverage under the Benefit Plans will not be satisfied unless
the coverage is no less favorable than that provided to senior executives of the
Company at any applicable time during the period Executive is entitled to
receive severance pursuant to Section 3. The Company may, at its option, satisfy
any requirement that the Company provide coverage under any Benefit Plan by
(i) reimbursing Executive’s premiums under COBRA after Executive has properly
elected continuation coverage under COBRA (in which case Executive will be
solely responsible for electing such coverage for his/her eligible dependents),
or (ii) providing coverage under a separate plan or plans providing coverage
that is no less favorable. In addition, and notwithstanding anything to the
contrary in this definition, if the Company determines in its sole and
reasonable discretion that it cannot provide coverage as described in this
definition without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will in
lieu thereof provide to Executive a taxable monthly payment in an amount equal
to the monthly COBRA premium that Executive would be required to pay to continue
his/her group health coverage in effect on the date of such termination,
multiplied by 1.5, which payments will be made regardless of whether Executive
elects COBRA continuation coverage.

(b) Cause. “Cause” means (i) an act of dishonesty made by Executive in
connection with Executive’s responsibilities as an employee, (ii) Executive’s
conviction of, or plea of nolo contendere to, a felony or any crime involving
fraud, embezzlement or any other act of moral turpitude, (iii) Executive’s gross
misconduct, (iv) Executive’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom Executive
owes an obligation of nondisclosure as a result of Executive’s relationship with
the Company; (v) Executive’s willful breach of any obligations under any written
agreement or covenant with the Company; or (vi) Executive’s continued failure to
perform his/her employment duties after Executive has received a written demand
of performance from the Company which specifically sets forth the factual basis
for the Company’s belief that Executive has not substantially performed his/her
duties and has failed to cure such non-performance to the Company’s satisfaction
within 10 business days after receiving such notice.

(c) Change of Control. “Change of Control” of the Company means:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities; or

 

- 6 -



--------------------------------------------------------------------------------

(ii) a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” will mean directors who either
(A) are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or

(iii) the date of the consummation of a merger or consolidation of the Company
with any other corporation that has been approved by the stockholders of the
Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the Company approve a plan of complete liquidation of the
Company; or

(iv) the date of the consummation of the sale or disposition by the Company of
all or substantially all the Company’s assets.

(d) Disability. “Disability” means that Executive has been unable to perform
his/her Company duties as the result of his/her incapacity due to physical or
mental illness, and such inability, at least twenty-six (26) weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to Executive or Executive’s legal
representative (such agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least 30 days’ written notice by the Company of its intention to terminate
Executive’s employment. In the event that Executive resumes the performance of
substantially all of his/her duties hereunder before the termination of his/her
employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.

(e) Good Reason. “Good Reason” means the occurrence of one or more of the
following events effected without Executive’s prior consent, provided Executive
terminates Executive’s employment with the Company within one (1) year following
the initial existence of the “Good Reason” condition (discussed below): (i) the
assignment to Executive of any duties or the reduction of Executive’s duties,
either of which results in a material diminution in Executive’s position or
responsibilities with the Company; provided that, it being understood that the
continuance of Executive’s duties and responsibilities at the subsidiary or
divisional level following a Change of Control, rather than at the parent,
combined or surviving company level following such Change of Control shall not
be deemed Good Reason within the meaning of this clause (i); (ii) a material
reduction by the Company in the base salary of Executive; (iii) a material
change in the geographic location at which Executive must perform services (for
purposes of this Agreement, the relocation of Executive to a facility or a
location less than 50 miles from Executive’s then-present

 

- 7 -



--------------------------------------------------------------------------------

location shall not be considered a material change in geographic location); or
(iv) any material breach by the Company of any material provision of this
Agreement. Executive will not resign for Good Reason without first providing the
Company with written notice of the acts or omissions constituting the grounds
for “Good Reason” within ninety (90) days of the initial existence of the
grounds for “Good Reason” and a reasonable cure period of not less than thirty
(30) days following the date of such notice.

7. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

(c) Assumption. It shall be considered a material breach of the Agreement if the
Company fails to obtain the assumption of this Agreement by any successor to the
Company.

8. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of its President.

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 8(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice). The failure by Executive to include in the notice any fact or
circumstance which contributes to a showing of Good Reason will not waive any
right of Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing his/her rights hereunder.

 

- 8 -



--------------------------------------------------------------------------------

9. Miscellaneous Provisions.

(a) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.

(b) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d) Entire Agreement. This Agreement, together with any Employment Agreement,
constitutes the entire agreement of the parties hereto and supersedes in their
entirety all prior representations, understandings, undertakings or agreements
(whether oral or written and whether expressed or implied) of the parties with
respect to the subject matter hereof, including without limitation, the Original
Agreement. No waiver, alteration, or modification of any of the provisions of
this Agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto and which specifically mention this
Agreement.

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions).

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(g) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument. Execution and delivery of this Agreement by exchange of
facsimile copies bearing the facsimile signature of a party will constitute a
valid and binding execution and delivery of the Agreement by such party. Such
facsimile copies will constitute enforceable original documents.

(signature page follows)

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY     FLUIDIGM CORPORATION     By:         Title:     EXECUTIVE     By:  
      Title:    

 

- 10 -